Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Baltimore April the 18th 1781
                        
                        The Bearer of this Mr Lavaud Came to Me with a Recommendation from Viscount de Choiseuïl in the West Indias,
                            and an other from Major General Lincoln who By this time Must Be with the Army—He wishes to Serve as A Volonteer, But I
                            told Him that my family was full, and could not Be increased with french aids de Camp—that my detachement was Small, and
                            Had No Room for Volonteers—He then asked me a letter for Your Excellency which I chearfully give to Him, But offered it as
                            My advice that He ought to turn His projects Some other Way—General Lincoln who Introduces Him to me will Be a Better
                            patron than Myself who Have No Acquaintance with this Gentleman. With the Most affectionate Respect I Have the Honor to Be
                            My dear General Your Most obedient Humble Servant
                        
                            Lafayette
                        
                    